Name: Commission Regulation (EC) No 1082/2003 of 23 June 2003 laying down detailed rules for the implementation of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: nan

 Important legal notice|32003R1082Commission Regulation (EC) No 1082/2003 of 23 June 2003 laying down detailed rules for the implementation of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance) Official Journal L 156 , 25/06/2003 P. 0009 - 0012Commission Regulation (EC) No 1082/2003of 23 June 2003laying down detailed rules for the implementation of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 10(d) thereof,Whereas:(1) Commission Regulation (EC) No 2630/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals(2) has been substantially amended several times(3). In the interests of clarity and rationality the said Regulation should be codified.(2) It is appropriate to define the minimum level of controls to be carried out in order to ensure proper implementation of the identification and registration system for bovine animals.(3) The competent authority of each Member State should carry out controls based on a risk analysis. The risk analysis should take into account all relevant factors, including in particular public and animal health considerations.(4) In principle all the animals on a holding should be covered by the controls. However, where for practical reasons it is not possible to assemble the animals on the holding within 48 hours, the competent authority may provide for an appropriate sampling system.(5) The competent authority of each Member State should carry out on-the-spot inspections, which should in general be unannounced, as provided for by Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(4), as last amended by Commission Regulation (EC) No 495/2001(5).(6) Member States should make an annual report to the Commission giving details of the implementation of the controls.(7) The Commission should provide the Member States with a model of such a report.(8) The measures provided for in this Regulation are in conformity with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS REGULATION:Article 1The controls provided for in the system for the identification and registration of bovine animals shall at least comply with the minimum requirements set out in Articles 2 to 5.Article 21. In each Member State the competent authority shall carry out on-the-spot inspections, which may be carried out in conjunction with any other inspections provided for by Community legislation. Those inspections shall each year cover at least 10 % of holdings situated in the territory of each Member State. That minimum rate of control shall be increased immediately where it is established that Community legislation regarding identification has not been complied with.2. By way of derogation from paragraph 1, where a Member State has in place a fully operational database in accordance with Article 5 of Regulation (EC) No 1760/2000 which provides effective cross-checking facilities, a rate of 5 % may be envisaged.3. The selection of holdings to be inspected by the competent authority shall be made on the basis of risk analysis.4. The risk analysis for each holding shall take into account in particular the following:(a) the number of animals on the holding, including details of all the animals present and animals identified on the holding;(b) public and animal health considerations, and in particular the existence of previous outbreaks of disease;(c) the amount of annual bovine premium claimed and/or paid to the holding, compared with the amount paid the previous year;(d) significant changes in comparison with situations in previous years;(e) results of checks conducted in earlier years, in particular:(i) the proper keeping of the holding register, as provided for by Commission Regulation (EC) No 2629/97(6);(ii) the proper keeping of passports of the animals present in the holding, as provided for by Regulation (EC) No 2629/97;(f) proper communication of the data to the competent authority;(g) other criteria to be defined by the Member States.5. Each inspection shall be the subject of a report standardised at national level setting out the results of the controls and any unsatisfactory findings, the reason for the control and the persons present. The keeper or his representative shall be given the opportunity to sign the report and, as appropriate, to give his observations on its content.6. Copies of the reports referred to in paragraph 5 shall, where they reveal infringements of Regulation (EC) No 1760/2000, be sent without delay to the competent authorities responsible for the implementation of Commission Regulation (EC) No 2419/2001(7).Article 31. The control shall cover all the animals on the holding for which identification is provided for by Regulation (EC) No 1760/2000.2. By way of derogation from paragraph 1, if for practical reasons it is not possible to assemble the animals on the holding within a period of 48 hours, the competent authority may provide for a sampling system provided that a reliable level of control is ensured.Article 4On-the-spot checks shall in general be unannounced. Where advance warning is given, it shall be limited to the strict minimum necessary and as a general rule shall not exceed 48 hours.Article 51. Each Member State shall make an annual report to the Commission, before 1 July each year, giving details of the following:(a) the number of holdings in the Member State concerned;(b) the number of inspections made pursuant to Article 2;(c) the number of animals which have been inspected;(d) any breach found;(e) any sanction imposed in accordance with Article 22 of Regulation (EC) No 1760/2000.2. The information referred to in paragraph 1 shall be transmitted to the Commission following the model structure presented in Annex I.Article 6Regulation (EC) No 2630/97 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex III.Article 7This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 2003.For the CommissionThe PresidentRomano Prodi(1) OJ L 204, 11.8.2000, p. 1.(2) OJ L 354, 30.12.1997, p. 23.(3) See Annex II.(4) OJ L 355, 5.12.1992, p. 1.(5) OJ L 72, 14.3.2001, p. 6.(6) OJ L 354, 30.12.1997, p. 19.(7) OJ L 327, 12.12.2001, p. 11.ANNEX IReport on the results of controls made in the bovine sector regarding Community provisions for identification and registration1. Information linked to results in accordance with Article 5(1)(a), (b) and (c):(a) total number of holdings registered in the Member State's territory as registered at the beginning of the reporting/inspection period;(b) total number of holdings inspected;(c) total number of inspections made;(d) criteria of risk analysis as provided for by Article 2(4) for the selection of the holdings inspected, with reference to the authority that undertook these inspections; and, if possible, a breakdown of that selection according to the risk analysis criteria;(e) total number of bovine livestock as registered at the beginning of the reporting/inspection period;(f) total number of bovines which have been inspected;(g) type of checks made, i.e. physical check, documentary check, check on delays in notification of movements.2. Information linked to results in accordance with Article 5(1)(d) and (e):(a) number of breaches found and, in particular, the types of discrepancies observed per type of checks made in accordance with point 1(g);(b) sanctions (including types of and information regarding the status of their follow-up) imposed in accordance with Commission Regulation (EC) No 494/98(1) presented according to the type of checks made and breaches found in accordance with points 1(g) and 2(a).(1) OJ L 60, 28.2.1998, p. 78.ANNEX IIRepealed Regulation with its successive amendments- Commission Regulation (EC) No 2630/97 (OJ L 354, 30.12.1997, p. 23).- Commission Regulation (EC) No 132/1999 (OJ L 17, 22.1.1999, p. 20).- Commission Regulation (EC) No 1898/2000 (OJ L 228, 8.9.2000, p. 22).ANNEX IIICorrelation table>TABLE>